     Case 2:19-cv-02098-RFB-DJA Document 19 Filed 05/29/20 Page 1 of 2



 1
 2
 3
 4
 5
 6                               UNITED STATES DISTRICT COURT
 7                                      DISTRICT OF NEVADA
 8                                                     ***
 9    Arnold Anderson,                                   Case No. 2:19-cv-02098-RFB-DJA
10                                        Plaintiff,
                                                                            ORDER
11            v.
12    Pastuna, et al.,
13                                     Defendants.
14
15
             Before the Court for consideration is the Report and Recommendation [ECF No. 18] of the
16
     Honorable Daniel J. Albregts, United States Magistrate Judge, entered April 27, 2020.
17
             A district court “may accept, reject, or modify, in whole or in part, the findings or
18
     recommendations made by the magistrate.” 28 U.S.C. § 636(b)(1). A party may file specific
19
     written objections to the findings and recommendations of a magistrate judge. 28 U.S.C. §
20
     636(b)(1); Local Rule IB 3-2(a). When written objections have been filed, the district court is
21
     required to “make a de novo determination of those portions of the report or specified proposed
22
     findings or recommendations to which objection is made.” 28 U.S.C. § 636(b)(1); see also Local
23
     Rule IB 3-2(b). Where a party fails to object, however, a district court is not required to conduct
24
     “any review,” de novo or otherwise, of the report and recommendations of a magistrate judge.
25
     Thomas v. Arn, 474 U.S. 140, 149 (1985). Pursuant to Local Rule IB 3-2(a), objections were due
26
     by May 11, 2020. No objections have been filed. The Court has reviewed the record in this case
27
     and concurs with the Magistrate Judge’s recommendations.
28
     ...
     Case 2:19-cv-02098-RFB-DJA Document 19 Filed 05/29/20 Page 2 of 2



 1         IT IS THEREFORE ORDERED that the Report and Recommendation [ECF No. 18] is
 2   ACCEPTED and ADOPTED in full.
 3         IT IS FURTHER ORDERED that this case is DISMISSED without prejudice.
 4         The Court Clerk is directed to mail a copy of this order to Plaintiff.
 5
           DATED: May 28, 2020.
 6
                                                         _____________________________
 7                                                       RICHARD F. BOULWARE, II
 8                                                       United States District Judge

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                   -2-
